Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, effective as of October 27, 2008 (the “Effective Date”),
by and between AboveNet, Inc. (the “Company”), a Delaware corporation having its
principal offices at 360 Hamilton Avenue, White Plains, New York 10601 and
Joseph Ciavarella, residing at 93 Crest Road West, Merrick, NY 11566 (the
“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, the Employee has been employed by the Company pursuant to an employment
agreement;

 

WHEREAS, the Company and the Employee now desire to provide for the continued
employment of the Employee by the Company after the Effective Date on the terms
and conditions hereinafter set forth herein and to replace and supersede the
existing employment agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

 

1.                          Employment; Term.

 

(a)                      The Company hereby agrees to employ the Employee, and
the Employee hereby agrees to serve, as Senior Vice President, Chief Financial
Officer during the Term (defined below).

 

(b)                     The term (the “Term”) of the Employee’s employment
hereunder will commence on the Effective Date and, unless sooner terminated as
provided in Section 6 hereof, will terminate at the end of the day on
November 16, 2011. The Term shall be automatically extended, unless sooner
terminated as provided herein, for successive additional one-year periods,
unless at least 120 days prior to the end of the Term, the Company or the
Employee has notified the other that the Term will not be extended.

 

2.                          Duties.

 

(a)                      The Employee will have such powers and duties
reasonably consistent with Employee’s position as Senior Vice President, Chief
Financial Officer and will perform such duties as assigned to him by the Chief
Executive Officer, or alternatively at the discretion of the Chief Executive
Officer the President of the Company, (the “Superior”) and the Board of
Directors. The Employee agrees to perform his duties and exercise his authority
pursuant to the direction and control of his Superior and will report to his
Superior. The Employee will perform his duties diligently, faithfully and to the
best of his ability and in accordance with sound business practices. The
Employee will be based in White Plains, New York, but will be expected to travel
from time to time.

 

1

--------------------------------------------------------------------------------


 

(b)                     The Employee will devote substantially all his business
time and attention to his duties and responsibilities hereunder, subject to paid
vacations and holidays as hereinafter set forth in Section 5 of this Agreement.

 

(c)                      The Employee will comply with all Company policies
including its Code of Conduct.

 

3.                          Compensation.

 

(a)                      Base Salary. During the Term, for all the services
rendered by the Employee in all capacities hereunder, the Employee will receive
an annual base salary of $315,000 (the “Base Salary”) subject to required
deductions and withholdings or as otherwise required by law, payable in
accordance with the standard payroll practices of the Company then in effect
which is currently twice a month. Base Salary may be increased but not decreased
during the Term.

 

(b)                     Bonus Plan. In addition to the Base Salary set forth in
Section 3(a) hereof, for 2008 the Employee will receive a bonus of $50,000
payable upon signing of this Agreement and a target bonus of $100,000 payable on
or about March 15, 2009 to be earned in the event that the Company’s timely
completes the audit of its 2008 financial statements and files its 2008
Form 10-K and achieves certain other financial organizational goals to be set by
the Superior. For 2009 and thereafter, the Employee will have an annualized
bonus targeted at 35% of Base Salary based on performance against the Company’s
EBITDA plan and other bonus targets set by the Compensation Committee of the
Board of Directors (the “Bonus Plan”).

 

4.                          Expenses.

 

The Company will reimburse the Employee for all reasonable out-of-pocket
business expenses paid or incurred by him in connection with the performance of
his duties and responsibilities hereunder, but payment will be made only against
a signed, itemized list of such expenses, utilizing general forms for that
purpose established by the Company and accompanied by proper documentation
verifying such expenses. Receipts will not be required for any expenses that are
less than Twenty-Five Dollars ($25) in value. The Company may audit the
Employee’s expense reports at any time.

 

5.                          Additional Benefits; Vacations; Facilities.

 

(a)                      During the Term, the Employee will be entitled to
participate in all group health and insurance programs and all other fringe
benefit or retirement plans or other plans provided to employees of the Company
in similarly-situated executive positions generally, subject to the Employee’s
satisfying all of the eligibility requirements thereof. Nothing herein will be
deemed to require the Company to establish or maintain any employee benefit plan
whatsoever, and the Company has the right, in its sole and absolute discretion,
to alter, amend, modify, discontinue or terminate any and all employee benefit
plans at any time.

 

(b)                     During the Term, the Employee will be entitled to the
generally same paid holidays as are provided to employees in similarly-situated
executive positions generally and will be entitled to paid time off (including
vacation days and sick

 

2

--------------------------------------------------------------------------------


 

days) per calendar year of 25 days or such greater amount provided by the then
existing Company policy, consistent with his duties and responsibilities
hereunder and the Company’s vacation policy. Paid time off which remains unused
at the end of a calendar year will be subject to the then existing policy
regarding carryover of, or payments for, such unused time.

 

(c)                      If the Employee qualifies for term life insurance at
non-smoker’s rates, the Company will provide the Employee during the Term, at no
cost (other than potential income tax) to the Employee, with a life insurance
policy providing for a death benefit of no less than $1,000,000. If the Employee
fails to qualify for term life insurance at non-smoker’s rates, the Company will
make its best efforts to provide the Employee, at no cost (other than potential
income tax) to the Employee, with the maximum amount of term life insurance it
can obtain for the premiums the Company would have paid on a policy providing a
death benefit of $1,000,000 at non-smoker’s rates if the Employee were qualified
for such insurance.

 

6.                          Termination of Employment.

 

This Agreement may be terminated prior to the end of the Term in accordance with
the following provisions:

 

(a)                      Death. In the event of the Employee’s death prior to
the end of the Term, this Agreement will automatically terminate. In such event,
the Employee’s beneficiary or beneficiaries will be entitled to: (i) all accrued
but unpaid Base Salary; (ii) all earned but unpaid annual bonuses under the
Bonus Plan for years prior to the year of the termination of employment; (iii) a
pro rated annual bonus under the Bonus Plan for the year of the termination of
employment (at the rate he would be entitled to receive under the Bonus Plan if
100% of the annual target were satisfied); and (iv) all accrued paid time off
(collectively, the “Accrued Benefits”).

 

(b)                     Disability. If the Employee suffers a Disability (as
hereinafter defined) prior to the end of the Term, this Agreement may be
terminated at the option of the Company by notice from the Company to the
Employee given at any time after the Employee has suffered a Disability. The
term “Disability” shall have the meaning set forth in Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended. In such event, such termination will
be effective as of the date on which the Company gives notice to the Employee
that it is terminating his employment hereunder pursuant to this Section 6(b).
In such event, the Employee will be entitled to the Accrued Benefits.

 

(c)                      For Cause or Not For Good Reason.

 

(i)                         This Agreement may be terminated prior to the end of
the Term at the option of the Company for Cause (as hereinafter defined) or by
the Employee not for Good Reason (as defined in subsection (d) below), effective
as of the date on which the Company gives notice to the Employee that it is
terminating his employment pursuant to this Section 6(c) or the date on which
the Employee gives notice to the Company that he is terminating his employment
pursuant to this Section 6(c).

 

(ii)                      The term for “Cause” means any of the following
events:

 

3

--------------------------------------------------------------------------------


 

(A)                   fraud, misappropriation or embezzlement of funds or
property by the Employee involving the Company or an Affiliated Company (as
hereinafter defined);

 

(B)                     the conviction of the Employee in any jurisdiction for
any crime which constitutes a felony, or which constitutes a misdemeanor that
involves fraud, moral turpitude or material loss to the Company or an Affiliated
Company, or their respective businesses or reputations;

 

(C)                     the Employee’s material misconduct in, or material
neglect of, the performance of his material duties and responsibilities
hereunder, or the Employee’s violation of any reasonable specific directions of
the Superior which directions are consistent with the provisions of this
Agreement; or

 

(D)                    the Employee’s material breach of this Agreement,
including but not limited to the provisions set forth in Sections 7
(Confidential Information), 8 (Restricted Covenants), 9 (Bribery, Extortion or
Kickbacks) and 10 (Intellectual Property) hereof.

 

(iii)                   In the event of the termination of the Employee’s
employment hereunder for “Cause” or by the Employee not for “Good Reason”, such
termination will be effective as of the date of notice of such termination and
the Company will have no further obligations whatsoever hereunder to compensate
the Employee pursuant to the terms of this Agreement other than with respect to
the accrued but unpaid Base Salary, accrued paid time off, and any accrued
benefits under the Company’s benefit plans through the date of termination.

 

(iv)                  The term “Affiliated Companies” means all entities that
directly or indirectly control, or are controlled by, the Company, all entities
that are under direct or indirect common control with the Company, and all
entities in which the Company has a significant joint venture or other similar
interest. (Any entity which is a member of the Affiliated Companies is referred
to herein as an “Affiliated Company”.) “Control” and “controlled” means
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a corporation, partnership or other
entity, whether through ownership of voting securities, by contract or
otherwise.

 

(d)                     For Good Reason or Without Cause.

 

(i)                         This Agreement may be terminated prior to the end of
the Term by the Employee for Good Reason (as hereinafter defined) or at the
option of the Company without Cause, effective as of the date on which the
Employee gives notice to the Company that he is terminating his employment
pursuant to this Section 6(d) or as of the date on which the Company gives
notice to the Employee that it is terminating his employment pursuant to this
Section 6(d).

 

(ii)                      The term “Good Reason” means either of the following
two events:

 

4

--------------------------------------------------------------------------------


 

(a)                      the Company’s material breach of any provision of the
Agreement which breach continues uncured for thirty-five (35) days after written
notice thereof is given to the Company by the Employee, or

 

(b)                     a material relocation of the Employee’s principal place
of employment on the Effective Date of this Agreement, provided that the Company
chooses not to rescind such relocation within thirty-five (35) days after
written notice requesting that it be rescinded is given to the Company by the
Employee.

 

In both cases (a) and (b), the notice of alleged breach or relocation must be
provided to the Company within ninety (90) days of the initial existence of such
condition and the Employee shall only have the right to terminate the Agreement
for Good Reason within six (6) months of the initial existence of such condition
and only if such condition is not cured or rescinded, as the case may be, prior
to such termination.

 

(iii)                   Upon termination of the Employee’s employment with the
Company by the Company without Cause or by the Employee for Good Reason, the
Employee will be entitled to receive from the Company (A) the Accrued Benefits,
(B)            the payment of twelve months Base Salary, and (C) the
continuation of health and welfare benefits for twelve months (subject to the
Company’s provider continuing to provide such benefits at similar rates and such
continuing health and welfare benefits being terminated in the event coverage is
provided to the Employee by a subsequent Employer).

 

(e)                      Release. A condition precedent to the Company’s
obligations under Section 6(d) will be the Employee’s execution and delivery of
the release of all claims (other than claims under Section 6(d) of this
Agreement and for directors’ and officers’ indemnification) he may have against
the Company, its affiliates and their directors, officers, employees, agents and
shareholders which relate to his employment with the Company and termination of
such employment (the “Release”). Such release must be executed by the Employee
within 45 days after receipt of the release from the Company.

 

(f)                        Payment Date.  The Employee will receive all required
payments under Sections 6(a) through 6(c) no later than 30 days following the
Employee’s termination of employment, provided however, that the Employee will
receive the Accrued Benefits and the twelve months’ Base Salary no later then
ten (10) business days following the execution and delivery of the Release by
the Employee.

 

(g)                     No Mitigation; No Set-Off. In the event of the
termination of Employee’s employment by the Company without Cause or by the
Employee for Good Reason, the Employee shall be under no obligation to seek
other employment and there shall be no offset against amounts due to him on
account of any remuneration or benefits provided to him by any subsequent
employment he may obtain. Notwithstanding the preceding, if the Employee’s
employment is terminated by the Company without Cause or by the Employee for
Good Reason, the obligation of the

 

5

--------------------------------------------------------------------------------


 

Company to continue to provide the Employee with heath insurance under
Section 6(d) (iii) (C) shall cease upon coverage by a subsequent employer.

 

(h)                     Excise Tax. In the event that any payment or benefit
made or provided to or for the benefit of the Employee in connection with this
Agreement or his employment with the Company or the termination thereof (a
“Change of Control Payment”) is determined to be subject to any excise tax
(“Excise Tax”) imposed by Section 4999 of the United States Internal Revenue
Code of 1986, as amended, (or any successor to such section), if it is
determined that, on an after-Excise Tax basis, the Employee’s economic benefit
would be increased if the Company reduced the Change of Control Payments to be
provided to the Employee to the extent necessary to avoid the imposition of the
Excise Tax, the Company will reduce such Change in Control Payments to the
Employee. The determination regarding the Excise Tax will be made by an expert
on the issues related to the Excise Tax selected by the Company and approved by
the Employee. The same expert will be used for the determination of any other
Excise Taxes due relating to a Change of Control for any other employee.

 

7.                          Confidential Information. The Employee covenants and
agrees that:

 

(a)                      During the Term and thereafter, he will keep secret and
retain in the strictest confidence all information about business and financial
matters (including, without limitation, information relating to costs, profits,
budgets and plans for future development, strategy, methods of operation and
marketing concepts) of the Company and the Affiliated Companies, their
respective employment policies and plans, and any other trade secrets and
proprietary information relating to the Company, the Affiliated Companies or
their respective operations, business and financial affairs, other than
information which is otherwise generally available to the public other than as a
result of a disclosure by the Employee (collectively, the “Confidential
Information”), and, for such time as the Company or any Affiliated Company is
operating, not disclose any Confidential Information to anyone outside of the
Company or an Affiliated Company, either during or after the term of his
employment by the Company or an Affiliated Company, except: (i) in the course of
performing his duties hereunder; (ii) with the Company’s express prior written
consent; or (iii) as required by law.

 

(b)                     The Employee will surrender to the Company immediately
after the termination of his employment hereunder, or at any time the Company
may so request, all memoranda, notes, records, reports, lists and other
documents in whatever form or medium containing, describing or relating to
Confidential Information, together with all copies thereof, obtained by him or
entrusted to him during the course of his employment by the Company or an
Affiliated Company or otherwise in his possession at the time of such
termination or request.

 

8.                          Restrictive Covenants.

 

(a)                      Employee covenants and agrees that:

 

(i)                         except with respect to a Permitted Investment (as
such term is defined below), while employed by the Company and, if the
Employee’s employment with the Company is terminated for any reason during the
Term, for six (6) months after the termination of his employment with the
Company, he will not compete, directly or indirectly, with the Company or any
Affiliated Company,

 

6

--------------------------------------------------------------------------------


 

by participating in the direct or indirect ownership, management, operation or
control, whether as an officer, director, partner, employee, advisor,
stockholder, investor, consultant, agent, independent contractor, lender or
otherwise, of any corporation, partnership or other entity which owns, acquires
or seeks to acquire or obtain any franchise, lease or license, relating to, or
is otherwise engaged in, the acquisition of or planning, design, construction
and deployment of fiber optic telecommunications services or the provision of
high performance internet connectivity solutions for electronic commerce and
other business critical internet operations or similar business purpose
(collectively “Telecommunications Services”). As used in this Section 8(a),
“Permitted Investment” means the ownership by the Employee (as the result of
open market purchase(s)) of one (1%) percent or less of any class of capital
stock of a corporation which is regularly traded on a national securities
exchange or over the counter on the NASDAQ system.

 

(ii)                  for twelve months following termination of his employment
with the Company for any reason whatsoever;

 

(A)                   he will not solicit, in competition with the Company or
any Affiliated Company, any person who is a customer of the Company or any
Affiliated Company; and

 

(B)                     he will not employ or induce or attempt to persuade any
employee of the Company or any Affiliated Company to terminate his employment
relationship in order to enter into competitive employment, or in any way cause,
influence or participate in the employment of any such individual by anyone else
in any business that is competitive with any business then engaged in by the
Company or any Affiliated Company.

 

(b)                     If any of the restrictions contained or referenced in
this Section 8 is for any reason held by court to be excessively broad as to
duration, activity, geographical scope, or subject, then such restriction shall
be construed or judicially modified so as to thereafter be limited or reduced to
the extent required to be enforceable in accordance with applicable law;
provided, however, that such court’s determination will not affect the
enforceability of Section 8 hereof in any other jurisdiction.

 

(c)                      If Employee breaches, or threatens to commit a breach
of, any of the provisions of this Section 8 (collectively, the “Restrictive
Covenants”), the Company will have the following rights and remedies, each of
which rights and remedies will be independent of the other and severally
enforceable, and all of which rights and remedies will be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity:

 

(i)                         Specific Performance. The right and remedy to seek
from any court of competent jurisdiction specific performance of the Restrictive
Covenants or injunctive relief against any act which would violate any of the
Restrictive Covenants, it being acknowledged and agreed that any breach or
threatened breach will cause irreparable injury to the Company and that money
damages will not provide an adequate remedy.

 

7

--------------------------------------------------------------------------------


 

(ii)       Accounting. The right and remedy to require Employee to account for
and pay over to the Company all compensation, profits, monies, accruals,
increments or other benefits derived or received by the Employee as the result
of any transactions constituting a breach of any of the Restrictive Covenants.

 

9.         Bribery, Extortion and Kickbacks.

 

Employee will not at any time make or promise to make or accept any payments or
transfers of value which has the purpose or effect of public or commercial
bribery, acceptance of or acquiescence in extortion, kickbacks or other unlawful
or improper means of obtaining or conducting business for the Company. Employee
will not at any time agree that he will, in connection with his employment or in
connection with any other business transactions involving the Company, make or
promise to make any payment or transfer anything of value, directly or
indirectly: (i) to any governmental official or employee (including employees of
government corporations); (ii) to any political party, official of a political
party or candidate (or to an intermediary for payment to any of the foregoing);
(iii) to any officer, director, employee, or representative of any actual or
potential customer of the Company; or (iv) to any other person or entity. The
foregoing will not prohibit normal and customary business entertainment or the
giving of business mementos of nominal value.

 

10.       Ownership of Intellectual Property.

 

(a)       All Inventions (as hereinafter defined), or patents, trademarks,
copyrights, trade secrets or any other rights relating to any of the foregoing,
which have or may have a material importance to the business of the Company and
which are conceived or made by Employee in connection with his employment with
the Company, either alone or with others, are the sole and exclusive property of
the Company whether or not they are conceived or made during work time for the
Company, except to the extent generally known by persons generally knowledgeable
in the fiber optics telecommunications field.

 

(b)       Employee will immediately disclose to the Company any and all
Inventions (whether or not patentable) made or conceived by the Employee during
the Term, either alone or in conjunction with others, whether or not made or
conceived at the request or upon the suggestion of the Company, whether or not
resulting from any work done in the course of employment, whether or not reduced
to practice during the term of employment, and whether or not made or conceived
during or outside of the usual hours of employment or upon or not upon any
premises of the Company.

 

(c)       Employee assigns and will hereafter assign to the Company all present
or future right, title and interest in and to all Inventions referred to above.
Employee will not disclose any such Inventions to any third party without the
written consent of the Company.

 

(d)       At any time and from time to time during and after the Term, on the
request of the Company, without further consideration Employee will: (i) execute
specific documents of assignment in favor of the Company, or its nominee, of any
of the Inventions covered hereunder, (ii) execute all papers and perform all
acts the Company considers necessary or advisable for the preparation,
application procurement,

 

8

--------------------------------------------------------------------------------


 

maintenance, enforcement and defense of patent applications and patents of the
United States or other jurisdictions of such Inventions, if applicable, for the
perfection or enforcement of any trademarks, copyrights or trade secrets
relating to such Invention, and for the transfer of any interest the Employee
may have in such Inventions, and (iii) execute any and all papers and comments
which the Company considers necessary to vest sole right, title and interest in
the Company or its nominee in and to the above Inventions, patent applications,
patents, or any trademarks or copyright or applications therefore relating
thereto. Notwithstanding the foregoing, after termination of employment,
Employee will be entitled to reasonable compensation for more than incidental
time and effort required to be expended by Employee to fulfill his
responsibilities under clause (ii). Employee will execute all documents
(including those referred to above) and do all other acts which the Company
considers to be necessary to assist in the preservation of all the Company’s
interests in such Inventions.

 

(e)       Upon execution of this Agreement, Employee will provide to the
Company, if Employee has not already done so, a complete written list of all
Inventions which have been made or conceived before his employment with the
Company commenced or first reduced to practice by Employee alone or in
conjunction with others prior to employment with the Company.

 

(f)        For purposes of this Section 10, “Invention” means: (i) any and all
machines, apparatuses, compositions of matter, methods, know-how, processes,
computer programs, designs, configurations, uses thereof, or writings (in any
form or any media) of any kind, discovered, conceived, developed, made or
produced, or any improvement to the same, and will not be limited to the
definition of any invention contained in the United States Patent law; (ii) all
matters subject to copyright protection under United States law; (iii) all
matters subject to trademark protection under the laws of the United States or
those of any state of the United States or under common law of any jurisdiction
within the United States; and (iv) all matters subject to protection as trade
secrets under the laws or common law of any state of the United States or of the
United States.

 

(g)       For purposes of this Section 10, the term “Work Product” refers to all
work product and work-in-progress generated, created, or developed by Employee
in the course of employment, regardless of the form or medium in which such Work
Product is embodied, including without limitation electronic form and new media.
All Work Product will be deemed work made for hire as defined by the Copyright
Act of 1976. As such, all right, title and interest in and to all Work Product
will vest in and remain with the Company from its inception, and Employee will
execute all documents and all acts which the Company considers necessary to
assist in the preservation of the Company’s interest in such Work Product.

 

(h)       If a court of competent jurisdiction determines that the Work Product
does not constitute work made for hire, Employee agrees that this Agreement
constitutes a written continuing assignment by the Employee to the Company of
all right, title and interest in and to the Work Product.

 

11.       Enforcement.

 

It is agreed by the Employee that any breach or threatened breach by the
Employee of any provision of Sections 7, 8, 9 or 10 hereof cannot be remedied
solely by

 

9

--------------------------------------------------------------------------------


 

damages. In the event of a breach or threatened breach by the Employee of any of
the provisions of Sections 7, 8, 9 or 10 hereof, the Company or any Affiliated
Company will be entitled to injunctive relief restraining the Employee and any
business, firm, partnership, individual, corporation or other entity
participating in such breach or threatened breach. Nothing contained herein will
be construed to prohibit the Company or any Affiliated Company from pursuing any
other remedies available at law or in equity for such breach or threatened
breach, including, without limitation, the recovery of damages.

 

12.       Representations and Warranties.

 

(a)       The Employee represents and warrants to the Company that:

 

(i)        The Employee has full power and authority to enter into this
Agreement, and this Agreement has been duly and validly executed and delivered
by the Employee and constitutes the legal, valid and binding obligation of the
Employee, enforceable against the Employee in accordance with its terms;

 

(ii)       The execution and delivery of this Agreement by the Employee and his
performance hereunder will not violate any provision of law and will not
conflict with or result in a breach of any judgment, decree, order, writ,
injunction, regulation, ordinance or other similar document or instrument of any
court or governmental authority, and will not (with or without the giving of
notice or lapse of time, or both) violate or breach any term or condition of, or
constitute a default under, any agreement, document or instrument to which the
Employee is a party or by which he is bound; and

 

(iii)      The execution and delivery of this Agreement by the Employee and his
performance hereunder do not require the consent or approval of any other person
or entity.

 

(b)       The Company represents and warrants to the Employee that it has full
power and authority to execute and deliver this Agreement and perform its
obligations hereunder and this Agreement has been duly executed and delivered,
will be valid and binding as of the Effective Date and enforceable in accordance
with its terms.

 

13.       Notices.

 

All notices and other communications hereunder will be in writing and will be
deemed to have been duly given if delivered by hand, registered or certified
mail (first class postage and fees prepaid, return receipt requested), facsimile
or overnight courier guaranteeing next-day delivery, as follows:

 

(a)       If to the Company, one copy to:

 

AboveNet Inc.
360 Hamilton Avenue
White Plains, New York 10601
Attention: Chief Executive Officer
Fax No.: (914) 421-7550

 

10

--------------------------------------------------------------------------------


 

(b)       If to the Employee, one copy to:

 

93 Crest Road West
Merrick, NY 11566

 

and/or to such other address as the Company may have on file for the Employee.

 

14.       Prior Agreement; Entire Agreement.

 

The Employee and the Company hereby acknowledge and agree that the terms and
provisions of this Agreement shall replace and supersede any prior agreements
between the Employee and the Company, if any, regarding terms of employment.

 

15.       Amendment.

 

This Agreement may not be amended, changed, modified or discharged except by an
instrument in writing executed by or on behalf of the party or parties against
whom any amendment, change, modification or discharge is sought to be enforced.

 

16.       Waiver.

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof will constitute a waiver of any such
breach or of any other covenant, duty, agreement or condition of this Agreement,
any such waiver being made only by a written instrument executed and delivered
by the waiving party. Such written waiver by the Company must be approved by the
CEO or the Board.

 

17.       Assignability.

 

This Agreement will not be assignable by the Employee and any purported
assignment hereof by the Employee will be null and void. This Agreement will be
binding upon, and inure to the benefit of, the Employee and his heirs,
executors, administrators and legal representatives, and the Company and its
successors and assigns.

 

18.       Severability.

 

If any of the covenants contained in this Agreement, including, without
limitation, those contained in Sections 7, 8 or 10 hereof, are hereafter
construed to be invalid or unenforceable in any jurisdiction, the same will not
affect the remainder of the covenant or covenants or their enforceability in any
other jurisdiction, which will be given full force and effect, without regard to
the invalid portions or the enforceability in such other jurisdiction.

 

11

--------------------------------------------------------------------------------


 

19.       Governing Law.

 

This Agreement will be governed by, and construed and interpreted in accordance
with, the laws of the State of New York without reference to conflict of laws
principles.

 

20.       Indemnification and Liability Insurance.

 

The Company agrees to indemnify the Employee and hold him harmless, both during
the Term and thereafter, to the fullest extent permitted by law and under the
articles, by-laws, or other agreements of the Company against and in respect to
any and all actions, suits, proceedings, claims, demands, judgments, costs,
expenses (including reasonable attorneys fees), losses, and damages resulting
from the Employee’s good faith performance of his duties as an officer or
director of the Company, on or after the Effective Date.

 

21.       Consent to Jurisdiction and Service of Process.

 

The parties hereto irrevocably (a) submit to the exclusive jurisdiction of the
courts of the State of New York or the courts of the United States located in
the State of New York, for the purpose of any suit, action or other proceeding
arising out of this Agreement, and (b) waive to the extent not prohibited by
law, and agree not to assert, by way of motion, as a defense or otherwise, in
any such suit, action or proceeding, any claim that they are not subject to the
personal jurisdiction of the above-named courts, that their property is exempt
or immune from attachment or execution, that any such suit, action or proceeding
brought in one of the above-named courts is brought in an inconvenient forum,
that the venue of any such suit, action or proceeding is improper, or that this
Agreement or the subject matter hereof may not be enforced in or by such court,
and (c) waive the right to a trial by jury in any such suit, action or
proceeding.

 

The Employee hereby consents to service of process in any such suit, action or
proceeding in any manner permitted by civil practice laws and rules of the State
of New York, and agrees that service of process by registered or certified mail,
return receipt requested, at his address specified in or pursuant to Section 13
hereof is reasonably calculated to give actual notice.

 

22.       Costs.

 

Each party to this Agreement will pay his costs (including legal fees) in
connection with enforcement of this Agreement. However, if the Employee prevails
on such issues, the Company will reimburse the Employee for all reasonable
costs, including legal fees that the Employee incurs. Notwithstanding the
preceding, the Employee will not be reimbursed if the Employee challenges the
validity of Section 8, regardless of whether the Employee is successful in such
challenge.

 

23.       Headings.

 

The headings contained in this Agreement are for convenience of reference only
and in no way define, limit or describe the scope or intent of this Agreement or
in any way affect this Agreement.

 

12

--------------------------------------------------------------------------------


 

24.       Construction.

 

(a)       For purposes of this Agreement, whenever the context requires; the
singular number will include the plural, and vice versa; and the masculine
gender will include the feminine and neuter genders.

 

(b)       As used in this Agreement, the words “include” and “including” and
variations thereof, will not be deemed to be terms of limitation, but rather
will be deemed to be followed by the words “without limitation.”

 

25.       Counterparts.

 

This Agreement may be executed in counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

 

26.       Survivor.

 

Provisions of this Agreement which by their terms must survive the termination
of this Agreement in order to effectuate the intent of the parties will survive
any such termination, whether by expiration of the Term, termination of
Employee’s employment, or otherwise, for such period as may be appropriate under
the circumstances. Such provisions include, without limitation, Section 7, 8, 10
and 11 of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

ABOVENET, INC.

 

 

 

By:

/s/ Robert Sokota

 

 

 

 

 

 

Name:

Robert Sokota

 

 

 

 

 

 

Title:

SVP & General Counsel

 

 

 

 

 

 

 

/s/ Joseph Ciavarella

 

Joseph Ciavarella

 

13

--------------------------------------------------------------------------------